Citation Nr: 1025861	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  06-37 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1961 to December 
1963.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board denied the Veteran's claim in a November 2008 decision.  
Following an appeal to the Court of Appeals for Veterans Claims 
(Court), a June 2009 Joint Motion for Partial Remand moved for 
the Court to vacate the November 2008 Board decision regarding 
the issue of entitlement to service connection for bilateral 
hearing loss.  Specifically, the Veteran alleged, through his 
representative, that adequate reasons and bases had not been 
provided with respect to the Board's denial, and that the Board 
failed to properly consider the lay evidence of record, as well 
as whether the Veteran was credible in his reports of bilateral 
hearing loss since his period of active service.  

In June 2009, the Court vacated this issue in accordance with the 
Joint Motion and remanded the issue of entitlement to service 
connection for bilateral hearing loss to the Board for further 
development.  The Board remanded the Veteran's claim for further 
development in March 2010.


FINDING OF FACT

Bilateral hearing loss did not have its onset in or is otherwise 
attributable to service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service Connection

The Veteran asserts that he has hearing loss as a result of 
exposure to heavy weapons fire while serving in an artillery unit 
during service.  The Veteran's DD-214 reveals that his military 
occupational specialty (MOS) was Heavy Weapons Infantryman.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Where a Veteran served 90 days or more during a period 
of war or during peacetime service after December 31, 1946, and 
sensorineural hearing loss became manifest to a degree of 10 
percent within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of such 
disease during the period of service.  

The Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

As noted in the March 2010 Board remand, a review of the 
Veteran's service treatment records does not reflect complaints, 
diagnoses, or treatment for hearing loss.  He did undergo 
audiometric testing upon induction in December 1961 and 
separation in September 1963.  The December 1961 induction report 
showed no abnormalities regarding the ears.  The September 1963 
service separation examination report indicates that the 
Veteran's ears were clinically evaluated as normal, and the 
Veteran denied having any ear trouble on the corresponding report 
of medical history.  See exit examination report, September 21, 
1963.

As noted in the November 2008 Board decision, the Veteran 
reported exposure to loud gunfire during service during a July 
2006 VA examination.  He stated that the date of left and right 
ear hearing loss was "unknown."  While the examiner noted that 
the Veteran had "obvious" hearing loss, no opinion of etiology 
concerning hearing loss was provided.  See VA examination report, 
July 3, 2006.

Lay statements from friends and relatives of the Veteran, 
received in August 2006, indicated that the Veteran had not had 
hearing problems until he returned from military service.  One 
statement noted that the Veteran's hearing was definitely changed 
when he returned home, and another noted that his hearing was not 
bad until he entered, and returned from, the army.  See 
Statements, August 14, 2006.

During an October 2006 VA audiological examination, the Veteran 
indicated that he had been exposed to noise from heavy weaponry 
during service.  The examiner observed, upon review of the claim 
file, that the Veteran's service separation examination noted 
normal hearing.  Audiological testing revealed bilateral hearing 
loss that met VA requirements for impaired hearing under 38 
C.F.R. § 3.385 (2009).  Although the examiner stated that it was 
more likely than not that the Veteran's tinnitus began during his 
period of active service, he opined that it was not likely that 
current hearing loss was related to in-service noise exposure.  
In support of his opinion, the examiner noted that exposure to 
either impulse sounds or continuous exposure can cause a 
temporary threshold shift which disappears in 16 to 48 hours 
after exposure to loud noise.  It was further noted that impulse 
sounds may also damage the structure of the hair cells resulting 
in hearing loss.  If the hearing does not recover completely from 
a temporary threshold shift, a permanent hearing loss exists.  If 
that were the case, the damage is done when exposed to noise,  
and a normal audiogram subsequent to the noise exposure would 
verify that the hearing had recovered without permanent loss.  
See VA examination report, October 2006.

In a November 2006 letter, the Veteran's private audiologist 
indicated that the Veteran had severe high frequency 
sensorineural hearing loss, bilaterally.  The audiologist stated, 
in pertinent part, that the Veteran's history of exposure to the 
noise of machine guns and artillery while serving in the military 
during the early and mid 1960's quite likely resulted in the 
Veteran's current diagnosis of bilateral hearing loss.  The 
audiologist further stated that the type and degree of the 
Veteran's hearing loss was consistent with noise-induced hearing 
loss.  See Report, November 2006.

An additional VA examiner's opinion was obtained in May 2010.  
The examiner noted a review of the claims file, to include 
audiograms dated October 26, 2006 (VA), and October 30, 2006 
(private).  The examiner pointed out that the private audiologist 
did not have access to the Veteran's military records, and that 
his claims file contained medical records which indicated that 
the Veteran's hearing was within normal limits at the time of 
separation.  The examiner agreed with the opinion of the October 
2006 VA examiner, insofar as exposure to either impulse sounds or 
continuous exposure can cause a temporary threshold shift which 
disappears in 16 to 48 hours after exposure to loud noise.  Lay 
statements from the Veteran's family and friends were also 
reviewed, in accordance with the March 2010 Board remand.  In 
response to their statements, which suggest that the Veteran's 
hearing problems began following his period of active service, 
the examiner stated that none of this evidence demonstrates that 
the Veteran's hearing loss began immediately following 
separation.  Further, it was noted that the lay statements of 
record reflect a progressive worsening of symptoms.  Ultimately, 
the examiner opined that it is less likely than not that the 
Veteran's hearing loss was related to noise exposure in the 
military, as his service treatment records indicated normal 
hearing at the time of discharge, and no progression of hearing 
loss was noted between his entrance and exit evaluations.  The 
examiner also stated that civilian noise exposure, as well as 
presbycusis, may have been contributing factors with regard to 
the Veteran's hearing loss.  See Opinion, May 2010.

When facing conflicting medical opinions, the Board must weigh 
the credibility and probative value of each opinion, and in so 
doing, the Board may favor one medical opinion over the other.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for 
the evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the claim.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008), the Court discusses, in great detail, how to 
assess the probative weight of medical opinions and the value of 
reviewing the claims folder.  The Court held that claims file 
review, as it pertains to obtaining an overview of the claimant's 
medical history, is not a requirement for medical opinions.  The 
Court added, "[i]t is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to a 
medical opinion."

In the Nieves-Rodriguez decision, the Court vacated the Board's 
decision because the Board had dismissed one of the two favorable 
private medical opinions solely on the basis that the physician 
had not reviewed the claims folder, without an explanation of why 
that failure compromised the value of the medical opinion.  By 
contrast, the Court held that, in rejecting the other private 
medical opinion, the Board had offered adequate reasons and bases 
for doing so (the doctor had overlooked pertinent reports 
regarding the Veteran's medical history), and thus, the Board's 
rejection was not based solely on the failure to completely 
review the claims file. 

While the October 2006 VA examiner provided a review of the 
Veteran's service treatment records and noted that the Veteran 
had normal hearing on discharge from service, the examiner did 
not take into account the Veteran's report of hearing loss since 
his separation from active service.  The Board notes that the 
Veteran, as well as those who have provided lay statements in 
support of his claim, are competent to attest to factual matters 
of which they had first-hand knowledge, such as the Veteran's 
hearing loss since separation.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  

Further, the examiner's rationale centered on the fact that the 
Veteran's hearing was normal at the time of separation from 
service. The Board notes that the Court's ruling in Hensley does 
not preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing at 
separation from service if there is sufficient evidence to 
demonstrate a relationship between the Veteran's service and his 
current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  As such, the October 2006 VA examination report is 
contrary to the ruling in Hensley, and therefore insufficient on 
which to base a decision.

Regarding the positive etiological opinion of record, the 
Veteran's private audiologist did not note a review of the 
Veteran's service treatment records, to include the absence of 
hearing loss complaints prior to separation, and did not account 
for the lack of any diagnosis of hearing loss until decades 
following service.  See Private report, November 3, 2006.

Instead, the Board assigns the highest probative value to the VA 
medical opinion issued in May 2010.  While the opinion relied 
upon the fact that the Veteran's service treatment records were 
negative for hearing loss at the time of separation, contrary to 
the holding in Hensley, and as codified at 38 C.F.R. § 3.303(d), 
that was not the only basis for the examiner's rationale.  The 
opinion was well-reasoned and supported by a rationale consistent 
with other evidence of record, to include the fact that lay 
statements from the Veteran's family and friends did not document 
with specificity when the Veteran's hearing had decreased.  
Further, it was noted that the lay statements of record reflect a 
progressive worsening of symptoms over time.  The examiner also 
noted that the Veteran's service treatment records did not 
demonstrate a progression of hearing loss between his entrance 
and exit evaluations.  Finally, the examiner also stated that 
civilian noise exposure (from exposure to farm machinery), as 
well as presbycusis, may have been contributing factors with 
regard to the Veteran's hearing loss.

As to the Veteran's assertions that he has experienced hearing 
loss since his period of active service, as well as those of his 
friends and family, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that lay evidence is one 
type of evidence that must be considered, and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency (a legal concept determining whether testimony may be 
heard and considered) and credibility (a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted)).  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay 
evidence will be competent and credible evidence of etiology.  
Whether lay evidence is competent in a particular case is a 
question of fact to be decided by the Board in the first 
instance.  The Court set forth a two-step analysis to evaluate 
the competency of lay evidence.  First, Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record.  See Robinson 
v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 
2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming 
that, "in some cases, lay evidence will be competent and credible 
evidence of etiology").  See Bethea v. Derwinski, 2 Vet. App. 
252, 254 (1992) (a non-precedential decision may be cited for any 
persuasiveness or reasoning it contains).

In this case, the Veteran can attest to factual matters of which 
he had first-hand knowledge, such as in-service noise exposure 
and a decrease in hearing.  See Washington.  Furthermore, the 
Veteran can attest to decreased hearing over time, and his 
friends and family are competent to report observable symptoms of 
decreased hearing.  However, neither the Veteran nor his 
acquaintances have been shown to be competent to establish an 
etiological nexus between any current hearing loss and his 
exposure to noise during his period of active duty. See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Further, although one 
lay statement noted that the Veteran's hearing had changed 
immediately after separation, the degree to which his hearing had 
changed at that time was not noted.

In sum, the competent evidence does not establish that the 
Veteran's currently-diagnosed hearing had its onset in service, 
within one year following separation, or is etiologically related 
to service.  Approximately 40 years after separation, the 
Veteran filed a claim for service connection.  This significant 
lapse of time is highly probative evidence against the Veteran's 
claim of a nexus between a current hearing loss and active 
military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (holding that a significant lapse in time between service 
and post- service medical treatment may be considered in the 
analysis of a service connection claim).  

As noted above, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).   The May 2010 VA medical opinion is afforded more 
probative weight that the conflicting private opinion of record, 
and that examiner established that it was less likely than not 
that the Veteran's current diagnosis is etiologically-related to 
his period of active service.  Therefore, the Board finds that 
the most probative evidence of record does not establish a 
proximate link between reported noise exposure in service and his 
currently-diagnosed hearing loss.  Although the Veteran's reports 
that his hearing loss has existed since separation from active 
service have been given full consideration by the Board, he is 
not competent to provide an etiological nexus between current 
hearing loss and his period of service.  Further, although the 
Veteran reported in 2005 that his hearing worsened more than 40 
years prior, and lay statements of record noted that his hearing 
had decreased immediately following active service, there is no 
evidence of record to show that any decrease in hearing acuity 
rose to a compensable degree per 38 C.F.R. 3.385 within one year 
following separation from service.

As such, the evidence in this case is not so evenly balanced so 
as to allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  Therefore, the preponderance is against the 
Veteran's claim, and it must be denied.

II. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted 
under the VCAA require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his possession that pertains 
to the claim.  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  A letter dated in March 2006 
informed the Veteran of the information necessary to substantiate 
the claim for service connection for hearing loss.  He was also 
informed of the evidence VA would seek on his behalf and the 
evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
An additional notice letter, also dated in March 2006, included 
information with regard to the assignment of a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Further, with regard to the issue on appeal, the Veteran's 
service treatment records and pertinent post-service medical 
records have been obtained, to the extent available.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  As such, there is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not part 
of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In this case, a VA medical 
opinion, pertaining to his claim for service connection, was 
provided in May 2010.  To that end, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The VA opinion obtained in this case 
is adequate, as it is predicated on a reading of pertinent 
medical records and is responsive to the medical questions raised 
in this case.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA opinion with respect to the 
issue on appeal has been met.  See 38 C.F.R. § 3.159(c) (4) 
(2009).  The opinion is thorough and supported by the record, and 
the opinion noted above is therefore adequate upon which to base 
a decision.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


